DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-49 are pending. 
This application is a continuation of U.S. Patent Application Serial No. 16/369,879, now U.S. Patent 10,610,606, filed March 29, 2019, which is a continuation of is a continuation of PCT/US2019016351 filed 2/1/2019 which claims priority to provisional application 62/625,150 filed 2/1/2018. The first line requires updating. 

Information Disclosure Statement
An IDS filed 9/18/18 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. The document listed as a copending application has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
A document under Foreign Patent Documents has not been considered and has been crossed out as these publications are not in English nor are they accompanied by an explanation of the relevance, “as it is presently understood by the individual designated in 37 CFR  1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided (See MPEP  §  609.05).  
Claim Objections
Claims 41, 42, 44 and 45 are objected to because of the following informalities: claims 41, 42, 44 and 45 depend on cancelled claim 1 and therefore is incomplete.  Appropriate correction is required.
For purposes of compact prosecution, the claims are considered dependent from claim 29.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 42, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 41, 42, 44 and 45 recite the limitation "claim 1".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been cancelled. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-48 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a replication-defective AAV comprising an AAV capsid comprising a capsid with the amino acid sequence comprising amino acids 203-736 of any of SEQ ID NO:s 1-17, a transfer genome encoding PAH set forth in SEQ ID NO:25, 47 or 52 further wherein the AAV capsid comprises the amino acid sequence of SEQ ID NO:16 wherein amino acid 346 of the amino acid sequence is an A and amino acid 505 of the amino acid sequence is R, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to an AAV comprising a capsid wherein the capsid comprises an AAV vp1 protein, vp2 protein and vp3 protein wherein alternatively the vp3 protein comprises an amino acid sequence with at least 95% (99%) identity to amino acids 203-736 of anyone of the amino acids of SEQ ID NO:1-17, the vp2 comprises at least 95% (99%) identity with amino acids 138-736 of anyone of the amino acids of SEQ ID NO:1-17 and 95% (99%) identity with amino acids 1-736 of anyone of the amino acids of SEQ ID NO:1-17. 
2) Scope of the invention.  The scope of the invention is broad in that the claims recite any capsid protein with 95% identity to anyone of the amino acids of SEQ ID NO:1-17,. Thus, there is a large genus of capsid proteins claimed. 
		3) Number of working examples and guidance.  To this end, the specification discloses that anyone of the amino acids of SEQ ID NO:1-17, is an AAV of the Clade F group. Regarding the capsid protein, the specification disclose two amino acids in the sequence that need to be altered for the invention. These are 505 to R and 346 to A. Otherwise, the proteins are not characterized. 
4) State of the art. AAV capsid is comprised of three proteins, VP1, VP2 and VP3 that interact with one another to form a protective coat encapsulating the AAV genome. The first two functions of a capsid are for the individually synthesized proteins to assemble to form the capsid. Secondly, the viral capsid proteins recognize a cis-acting element on the genome to ultimately package the genomic DNA. Once the DNA is packaged, the virus is assembled and able to infect cells wherein the capsid has several functions beyond assembly and packaging. These functions include determining the serotype immunogenicity, trafficking as well as cell specificity and internalization. 
AAV2 is one of the most characterized of AAV. In 2000, Wu et al performed a comprehensive alanine scanning analysis of AAV that can tolerate insertions in AAV5. And this analysis will be shown below not to be conserved serotype to serotype. The crystal structure was shown by Xie (2002, PNAS).  In this, the complex nature and necessary structural-functional nexus was first stated. 
The structure also provides a framework for rational site directed mutagenesis, through which the molecular mechanisms of viral-host interactions can be probed. A rational, structure assisted approach should accelerate the progress in mapping functional sites and modulating function, that has, to date, been attempted through scanning mutagenesis (25, 35, 55). This mapping, in turn, will provide a foundation for the engineering of recombinant AAV for the more efficient delivery of gene therapies to specifically targeted cells. 


The characterization did not flow from the art. In 2006, Lochrie et al teach that use of AAV2 is hindered by inactivation of virus upon mutation. The art teaches that these domains for AAV appear to be diffuse and uncharacterized (see Lochrie et al).  This passage of Lochrie et al on page 825, col 1, ¶1 teaches the unpredictability of multiple mutations on AAV function.   


    PNG
    media_image1.png
    105
    436
    media_image1.png
    Greyscale

While a handful of multiple mutants were analyzed, only one with 4 mutations were found to be functional.  

    PNG
    media_image2.png
    75
    389
    media_image2.png
    Greyscale

This is because when independently introduced mutations are not as they were individually introduced. 


    PNG
    media_image3.png
    119
    405
    media_image3.png
    Greyscale

In fact, Lochrie et al state the publication is “to characterize areas on the external surface of the AAV-2 capsid that influence its relevance biological properties in more detail” (page 822, col 2). In other words, Lochrie supports the argument that Wu et al identified regions that MIGHT be critical in redirecting AAV. And, it was not till this post-filing reference that these teachings were further fine-tuned. Lochrie et al also teach that novel AAV have still not been characterized (see page 821, col 1 and page 822, col 2). 
This inability to characterize any of the AAV capsids extends into the nearer time frame. DiMattia (2012) study some of the functional domains by detailed analysis of the subnanometer structure. 
Adeno-associated virus serotype 9 (AAV9) has enhanced capsid-associated tropism for cardiac muscle and the ability to cross the blood-brain barrier compared to other AAV serotypes. To help identify the structural features facilitating these properties, we have used cryo-electron microscopy (cryo-EM) and three-dimensional image reconstruction (cryo-reconstruction) and X-ray crystallography to determine the structure of the AAV9 capsid at 9.7- and 2.8-Å resolutions, respectively. The AAV9 capsid exhibits the surface topology conserved in all AAVs: depressions at each icosahedral two-fold symmetry axis and surrounding each five-fold axis, three separate protrusions surrounding each three-fold axis, and a channel at each five-fold axis (DiMattia, 2012). 
The ability to visualize the majority of the conserved parvovirus structural features, including the DE loop, HI loop, βBIDG sheet, and αA, as well as two VRs, which exist between all AAV structures determined so far, at the subnanometer resolution of the AAV9 cryo-EM structure, underpins the power of this approach in resolving essential structural features for complex macromolecules to which function can be annotated. The crystal structure provided the atomic context for pinpointing the specific amino acids in the VRs that are important for understanding subtle differences among the AAVs that confer dramatically distinct phenotypes. This information is necessary for generating modified AAV vectors with improved transduction and tissue-specific tropism. Interestingly, the VRs do not appear to be simply involved in initial receptor binding and possibly also facilitate specific postentry interactions with, as yet to be identified, cellular factors. Comparison of AAV9 with AAV2 also identified potential antigenic regions in AAV9 that could be engineered to design a vector that successfully evades capsid-targeted host antibody responses. It is still unknown which AAV9 amino acids dictate the blood-brain-barrier-crossing capabilities of this AAV serotype, although residues in the VRs are likely candidates.



    PNG
    media_image4.png
    246
    825
    media_image4.png
    Greyscale

And the characterization then at this time still lags in the art. 
A series of site- directed mutagenesis studies and the elucidation of the atomic
structures of the prototype AAV serotype 2 (AAV2)19 and other serotypes20–23 have provided insights into the structural basis of the AAV capsid functions. Such conventional approaches have
helped identify amino-acid residues that play roles in binding to cell surface receptors7,8,24–26 and neutralizing antibodies27,28. They also assisted in designing more potent AAV capsids by
surface-exposed tyrosine residue mutations29–32 and those with selective tropism by re-engineering a cell surface receptor footprint33. However, structural knowledge-based prediction of viral capsid functions remains a significant challenge. (Adachi et al, page 2).

Adachi summarizes that the topology of AAV (structure alone) was known at the time of filing. These characteristics included an eight-stranded -barrel motif (B to I) and an  helix ( A). However, what made (and to this day makes) any AAV capsid have the functions of an AAV capsid is not clearly understood. Adachi summarizes the previous mutational analysis (Wu et al) and acknowledges that it provided insight into the structural (topographical) properties of capsid. However, the study of function and structure related thereto lagged in the field of AAV. To date, as stated by Adachi and as goals of recent studies, the delineation of structure-function of the virus is being undertaken generically (Adachi) and specifically (DiMattia). To this end, applicants have developed a method to characterize AAV strain and propose its use to characterize capsids. However, no such results are recorded. 
However, a systematic analysis on how each capsid amino acid contributes to multiple functions remains challenging. Here we show proof-of-principle and successful application of a novel approach, termed AAV Barcode-Seq, that allows us to characterize phenotypes of hundreds of different AAV strains in a high-throughput manner and therefore overcomes technical difficulties in the systematic analysis.


And this analysis to this date, post filing, has not been enhanced. 

Rational design strategies for AAV capsid engineering have yielded numerous vectors with enhanced functionalities. They rely on fundamental insights derived from the continuous discovery of naturally occurring virus variants, structural characterization, predictive modeling, and mechanistic studies. In consideration of clinical translation, areas that have been explored but still require further progress include improving AAV transduction efficiency, targeting specificity, and minimizing recognition by the host immune system. While mutation of various capsid residues may impart desirable characteristics, such as enhanced transduction or specific tissue de-targeting, the precise mechanisms behind these outcomes often remain poorly understood. Therefore, additional comprehensive experiments are needed to further our understanding of capsid sequence-structure-function relationships. When inserting exogenous motifs into the AAV capsid, it is sometimes difficult to minimize their effects on capsid assembly and hence vector production. If the vectors are to progress towards scale-up and clinical testing, improved designs must be investigated to lessen any adverse impacts of motif insertion on vector titers. As new AAV capsid variants continue to be developed and studied, key design principles will be discovered which will inform future capsid improvement strategies.

Regarding the Clade F AAV claimed here, these are natural isolates. Chatterjee identified “stem-cell derived capsids support sustained and efficient transduction of CD34+ HSC in vitro and in vivo after transplantation of rAAV-transduced cells” (see e.g. 201700211095) and structurally are most homologous to AAV9 “However, each of the novel isolated tested has unique amino acids in their capsid genes, with the difference relative to AAV9 being limited to 1 to 4 amino acids” (col 22, lines 40-44). These are new isolates not isolated or representing AAV that could be isolated based on any characterizations of the instant disclosure but should the large breadth of the claims be allowed would read on the instant claims. In other words, applicants’ claims would preempt the ability to claim the new, unknown, uncharacterized isolates wherein applicants had not idea that they existed nor could they have predicted they existed. This invention and its patentability highlights the critical nature of the amino acids defining specific functions of AAV as well as serotypes. Chatterjee et al established that “in contrast to AAV9, particularly strong liver tropism was noted”. The analysis of HSC15 with the highest tropism to liver lead to the understanding that for liver tropism residue 505 was important. Hence, even in 2011 that is as far as the characterization of the clade F capsid coat progressed such that characterization of a single functional property unrelated to that of AAV9 occurred in part. Hence, at the time of filing, no idea of what substitutions are tolerated. In essence, claiming the variants is only a germ of an idea, a wish for a goal wherein the artisan’s job is to identify the domains required. 
Recombinant technology for the generation of fragments is highly developed.  However, the ability to determine a priori whether a fragment or related sequence can function in the recited invention is not.  As well, a review of the art demonstrates that the ability to de novo protein model is not routine but requires vast computation even a single mutation can greatly effect even simple structural formations of the resultant protein.. A particular protein sequence determines the protein's structural, and functional properties, and a predictability of a representative number of claimed polypeptide sequences that display noteworthy biological properties requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which a protein's structure relates to its functional usefulness. 
Ex Parte Lukyanov deals with a peptide whose structure function relationship is well known in the art as in above. The structure related to chromophore activity is known and additionally, the specification assesses function of mutant AAV. In the instant case, the art is clear that AAV9 structure while known does not have a functional correlation. There is no indication of what amino acids will maintain the function required of the claims. The AAV capsid protein is a complex uncharacterized protein as of the filing date with little functional data filled in to date.
5) Unpredictability of the art.  Given that the protein can be absent 5% of full length, fragments are claimed as well as variants. For proteins with 5% variability of sequence, a protein of 736 amino acids can have as many as 37 different combinations of amino acids mutated.  37 mutational combinations, randomly made, amounts to characterizing the structure for allowable mutations.  And for those with 99% identity, 7 amino acids can be altered. The specification teaches only SEQ ID NO:16 and does not provide those variable amino acids nor any fragments such that a person of skill in the art would recognize those amino acids that are related by 95% to SEQ ID NO:16. 
Applicants have provided for vp1, vp2 and vp3. What is not provided for is a characterization of these proteins such that those molecules that are 95%, 97% and 99% related have been described. This case is similar to that set forth in Ex parte Livshits (Appeal 2013-001807; US Patent Application 11/106,455). In this case, the appeal board found there was no teaching that the conservation of structure would be a surrogate for conservation of the function claimed (assembly into a capsid). There should be some teaching as to which of the amino acids could be altered while still conserving the function of the encoded polypeptide. The specification demonstrated the recited function for the polypeptide encoded by SEQ ID NO:16, but offered no teaching as to what regions of the recited protein were critical for conservation of the recited function and which regions could be modified. Claiming the genus then leaves it to others to discover the nature and scope of substitutions, deletions, and insertions that can be made to arrive at a homologous sequence that additionally has the function. 
This is exacerbated in the instant case by the fact that the claimed AAV capsids are from unknown and uncharacterized AAV. Hence, the lack of characterization of SEQ ID NO:16 does not allow one to provide modeling based upon these known structures such that the functional domains currently known could be used to access it. This lack of unifying properties as well as lack of characterization of the proteins exacerbates the unpredictability of identifying the broad genus of amino acids in the face of missing structural requirements, there exist a large genus of sequences comprising any number of non-functionally as well as functionally active fragments that do not affect the instant invention. Hence, one would know what an AAV capsid would look like. However, the functional aspects of the capsid that linked to these structures were unknown.
Since, the specification and the art do not correlate the structure and the function, one cannot know which of the many claimed molecules are useable and which are not. One cannot distinguish the enabled form the non-enabled subject matter. In this case, there is uncertainty as to what domains, what amino acids and what structures of the protein are required to mediate the recited function.  As well, the lack of characterization of SEQ ID NO:16 does not allow one to provide modeling based upon these known structures such that the functional domains currently known could be used to access it. This lack of unifying properties as well as lack of characterization of the proteins exacerbates the unpredictability of identifying the broad genus of amino acids in the face of missing structural requirements, there exist a large genus of sequences comprising any number of non-functionally as well as functionally active fragments that do not affect the instant invention.  
In Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004), the courts determined "a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated." Slip op. at 7. Furthermore, the specification does not adequately describe those structural, physical and chemical characteristics of the claimed genus of capsids that distinguish them from nucleic acid sequences and protein sequences which are not claimed. Consequently, there is no evidence that Applicant had conception or possession of the generic nucleic acid sequences being claimed.  Structural features that could distinguish the compounds of the claimed genus from others not encompassed by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is needed. Since the disclosure fails to describe common attributes or characteristics that identify members of the genera, and because the genera are highly variant, the disclosure of SEQ ID NO:120, 121 and 16 is insufficient to describe the genera.  
Therefore, the claims are drawn to proteins claimed in terms of any sequence with at least 95% identity.  However, the disclosure does not demonstrate what sequences must be retained and what sequences are dispensable. The claims thus are drawn to a large genus of 
6) Amount of Experimentation Required.  The invention recites use of a broad group of capsid sequences. The lack of characterization of SEQ ID NO:16 does not allow one to provide modeling based upon these known structures such that the functional domains currently known could be used to access it.  Hence, there is uncertainty in the art what domains, what amino acids and what structures of the capsid protein and what sequences of the inverted repeats are required.  Given the large size and diversity of the recited sequences, the absence of disclosed or art recognized correlations between structure and function and the large number of potential sequences or homologues, variants, and sequence isolated by hybridization and in view of the unpredictability of the art of predicting the functional and structural nature of related sequences SEQ ID NO 16: undue experimentation would be required to practice the claimed methods with reasonable expectation of success, absent a specific and detailed description in the specification.  
The bottom line is the capsid is not characterized such that 5% of the molecules or even 1% of the molecules can be modified. The specification is limited to 4 virus, SEQ ID NO”16 and 3 variants with at least one of 346A AND 505R. Hence, experimentation would be required to practice the claimed methods with reasonable expectation of success, absent a specific and detailed description in the specification.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of a protein from primary sequence alone, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29, 30, 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (US 20170218395) in view of De Rosa (U.S. Patent 9,522,176).
Byrne et al teach AAV vectors comprising HCR1-hAAT to regulate expression of transgenes. One of those transgenes is PAH (see e.g. Table 1 and ¶0124). 
The amino acid sequence of PAH as claimed was well known in the art at the time of filing (see SEQ ID NO:2 of De Rosa)
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use the sequence of PAH taught by De Rosa et al in the methods and constructs of Byrne et al. Such a modification would have resulted in a construct encompassed by claim 29. As noted above: 1). A construct for PAH using AAV and hAAT/HCR1 was known in the art as was 2) the sequence of PAH for therapy. Hence, combining the references is merely using a known sequence in a known construct which is a predictable use of art. 
Byrne teaches AAVs ITR sequences (see e.g. ¶0070). As well introns are part of the regulatory element (¶0072). 

Claims 31-39, 41, 42 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (US 20170218395) in view of De Rosa (U.S. Patent 9,522,176) as applied to claims 29, 30, 45 and 49  above, and further in view of Weeks et al (US 20140341883) Hirsch et al (US 20140271551) or Constable (US 20150004101) or Chatterjee et al (US 20130096182).
The claimed sequences are all well known parts of the art. AAV2 ITRs are taught by Hirsch et al (SEQ ID NO: 8 and 14). 
The SV40 polyA sequence is taught by Constable (see SEQ ID NO:52).
The capsid sequences are shown by Chatterjee et al (see SEQ ID NO:3).
The promoter sequences are shown by Weeks et al see below. 
SEQ ID NO:29
RESULT 11
US-14-259-273-2
; Sequence 2, Application US/14259273
; Patent No. 9700486
; GENERAL INFORMATION
;  APPLICANT: WEEKS, WENDELL P.
;  APPLICANT:SCHAUT, ROBERT ANTHONY
;  APPLICANT:DEMARTINO, STEVEN EDWARD
;  APPLICANT:PEANASKY, JOHN STEPHEN
;  TITLE OF INVENTION: DELAMINATION RESISTANT PHARMACEUTICAL GLASS CONTAINERS
;  TITLE OF INVENTION:CONTAINING ACTIVE PHARMACEUTICAL INGREDIENTS
;  FILE REFERENCE: 122467-01802
;  CURRENT APPLICATION NUMBER: US/14/259,273
;  CURRENT FILING DATE: 2014-04-23
;  PRIOR APPLICATION NUMBER: 61/815,658
;  PRIOR FILING DATE: 2013-04-24
;  NUMBER OF SEQ ID NOS: 5
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 2362
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polynucleotide
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (721)..(2103)
US-14-259-273-2

  Query Match             100.0%;  Score 192;  DB 28;  Length 2362;
  Best Local Similarity   100.0%;  
  Matches  192;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCTAAAATGGGCAAACATTGCAAGCAGCAAACAGCAAACACACAGCCCTCCCTGCCTGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        163 CCCTAAAATGGGCAAACATTGCAAGCAGCAAACAGCAAACACACAGCCCTCCCTGCCTGC 222

Qy         61 TGACCTTGGAGCTGGGGCAGAGGTCAGAGACCTCTCTGGGCCCATGCCACCTCCAACATC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        223 TGACCTTGGAGCTGGGGCAGAGGTCAGAGACCTCTCTGGGCCCATGCCACCTCCAACATC 282

Qy        121 CACTCGACCCCTTGGAATTTCGGTGGAGAGGAGCAGAGGTTGTCCTGGCGTGGTTTAGGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        283 CACTCGACCCCTTGGAATTTCGGTGGAGAGGAGCAGAGGTTGTCCTGGCGTGGTTTAGGT 342

Qy        181 AGTGTGAGAGGG 192
              ||||||||||||
Db        343 AGTGTGAGAGGG 354
SEQ ID NO:30
22     205  100.0   2362  28  US-14-259-273-2            Sequence 2, Appli
SEQ ID NO:31
RESULT 1
US-14-259-273-2
; Sequence 2, Application US/14259273
; Patent No. 9700486
; GENERAL INFORMATION
;  APPLICANT: WEEKS, WENDELL P.
;  APPLICANT:SCHAUT, ROBERT ANTHONY
;  APPLICANT:DEMARTINO, STEVEN EDWARD
;  APPLICANT:PEANASKY, JOHN STEPHEN
;  TITLE OF INVENTION: DELAMINATION RESISTANT PHARMACEUTICAL GLASS CONTAINERS
;  TITLE OF INVENTION:CONTAINING ACTIVE PHARMACEUTICAL INGREDIENTS
;  FILE REFERENCE: 122467-01802
;  CURRENT APPLICATION NUMBER: US/14/259,273
;  CURRENT FILING DATE: 2014-04-23
;  PRIOR APPLICATION NUMBER: 61/815,658
;  PRIOR FILING DATE: 2013-04-24
;  NUMBER OF SEQ ID NOS: 5
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 2362
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polynucleotide
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (721)..(2103)
US-14-259-273-2

  Query Match             100.0%;  Score 93;  DB 28;  Length 2362;
  Best Local Similarity   100.0%;  
  Matches   93;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCTAAGGTAAATATAAAATTTTTAAGTGTATAATGTGTTAAACTACTGATTCTAATTGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        615 CTCTAAGGTAAATATAAAATTTTTAAGTGTATAATGTGTTAAACTACTGATTCTAATTGT 674

Qy         61 TTCTCTCTTTTAGATTCCAACCTTTGGAACTGA 93
              |||||||||||||||||||||||||||||||||
Db        675 TTCTCTCTTTTAGATTCCAACCTTTGGAACTGA 707

SEQ ID NO:32
RESULT 3
US-14-259-273-2
; Sequence 2, Application US/14259273
; Patent No. 9700486
; GENERAL INFORMATION
;  APPLICANT: WEEKS, WENDELL P.
;  APPLICANT:SCHAUT, ROBERT ANTHONY
;  APPLICANT:DEMARTINO, STEVEN EDWARD
;  APPLICANT:PEANASKY, JOHN STEPHEN
;  TITLE OF INVENTION: DELAMINATION RESISTANT PHARMACEUTICAL GLASS CONTAINERS
;  TITLE OF INVENTION:CONTAINING ACTIVE PHARMACEUTICAL INGREDIENTS
;  FILE REFERENCE: 122467-01802
;  CURRENT APPLICATION NUMBER: US/14/259,273
;  CURRENT FILING DATE: 2014-04-23
;  PRIOR APPLICATION NUMBER: 61/815,658
;  PRIOR FILING DATE: 2013-04-24
;  NUMBER OF SEQ ID NOS: 5
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 2362
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polynucleotide
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (721)..(2103)
US-14-259-273-2

  Query Match             100.0%;  Score 398;  DB 28;  Length 2362;
  Best Local Similarity   100.0%;  
  Matches  398;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCCTAAAATGGGCAAACATTGCAAGCAGCAAACAGCAAACACACAGCCCTCCCTGCCTGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        163 CCCTAAAATGGGCAAACATTGCAAGCAGCAAACAGCAAACACACAGCCCTCCCTGCCTGC 222

Qy         61 TGACCTTGGAGCTGGGGCAGAGGTCAGAGACCTCTCTGGGCCCATGCCACCTCCAACATC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        223 TGACCTTGGAGCTGGGGCAGAGGTCAGAGACCTCTCTGGGCCCATGCCACCTCCAACATC 282

Qy        121 CACTCGACCCCTTGGAATTTCGGTGGAGAGGAGCAGAGGTTGTCCTGGCGTGGTTTAGGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        283 CACTCGACCCCTTGGAATTTCGGTGGAGAGGAGCAGAGGTTGTCCTGGCGTGGTTTAGGT 342

Qy        181 AGTGTGAGAGGGGAATGACTCCTTTCGGTAAGTGCAGTGGAAGCTGTACACTGCCCAGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        343 AGTGTGAGAGGGGAATGACTCCTTTCGGTAAGTGCAGTGGAAGCTGTACACTGCCCAGGC 402

Qy        241 AAAGCGTCCGGGCAGCGTAGGCGGGCGACTCAGATCCCAGCCAGTGGACTTAGCCCCTGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        403 AAAGCGTCCGGGCAGCGTAGGCGGGCGACTCAGATCCCAGCCAGTGGACTTAGCCCCTGT 462

Qy        301 TTGCTCCTCCGATAACTGGGGTGACCTTGGTTAATATTCACCAGCAGCCTCCCCCGTTGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        463 TTGCTCCTCCGATAACTGGGGTGACCTTGGTTAATATTCACCAGCAGCCTCCCCCGTTGC 522

Qy        361 CCCTCTGGATCCACTGCTTAAATACGGACGAGGACAGG 398
              ||||||||||||||||||||||||||||||||||||||
Db        523 CCCTCTGGATCCACTGCTTAAATACGGACGAGGACAGG 560

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combining prior art elements according to known methods to yield predictable results. Ion this case, the known sequences are used commonly in constructs and it would have been predictable to use these sequences given their well known use for the purposes as set forth in the claims. 
. 
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 29-49 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent 10,610,606. 
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are overlapping all that is recited in claims 1-35 of U.S. Patent 10,610,606.  That is, the cited claims of U.S. Patent 10,610,606 fall entirely within the scope of the rejected claims of the instant application.  The claims of U.S. Patent 10,610,606 are drawn to an AAV comprising a PAH coding sequence and hAAT and HCR1 as well as AAV ITR. 
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 10,610,606, then two different assignees would hold a patent to the claimed invention of U.S. Patent 10,610,606, and thus improperly there would be possible harassment by multiple assignees.

Claims 29-49 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 9, 17, 22, 27, 31, 34, 35, 42, 49, 51, 55, 57, 69, 71 and 72 of copending Application No. 17/303,343.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in 1, 2, 9, 17, 22, 27, 31, 34, 35, 42, 49, 51, 55, 57, 69, 71 and 72 of copending Application No. 17/303,343. That is, the cited claims of copending Application No. 17/303,343 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, copending Application No. 17/303,343 is drawn to the AAV encoding PAH of SEQ ID NO:23 cited in the instant claims and an hAAT and HCR1 transcriptional regulatory system in an AAV.
Query  1    MSTAVLENPGLGRKLSDFGQETSYIEDNCNQNGAISLIFSLKEEVGALAKVLRLFEENDV  60
            MSTAVLENPGLGRKLSDFGQETSYIEDNCNQNGAISLIFSLKEEVGALAKVLRLFEENDV
Sbjct  1    MSTAVLENPGLGRKLSDFGQETSYIEDNCNQNGAISLIFSLKEEVGALAKVLRLFEENDV  60

Query  61   NLTHIESRPSRLKKDEYEFFTHLDKRSLPALTNIIKILRHDIGATVHELSRDKKKDTVPW  120
            NLTHIESRPSRLKKDEYEFFTHLDKRSLPALTNIIKILRHDIGATVHELSRDKKKDTVPW
Sbjct  61   NLTHIESRPSRLKKDEYEFFTHLDKRSLPALTNIIKILRHDIGATVHELSRDKKKDTVPW  120

Query  121  FPRTIQELDRFANQILSYGAELDADHPGFKDPVYRARRKQFADIAYNYRHGQPIPRVEYM  180
            FPRTIQELDRFANQILSYGAELDADHPGFKDPVYRARRKQFADIAYNYRHGQPIPRVEYM
Sbjct  121  FPRTIQELDRFANQILSYGAELDADHPGFKDPVYRARRKQFADIAYNYRHGQPIPRVEYM  180

Query  181  EEEKKTWGTVFKTLKSLYKTHACYEYNHIFPLLEKYCGFHEDNIPQLEDVSQFLQTCTGF  240
            EEEKKTWGTVFKTLKSLYKTHACYEYNHIFPLLEKYCGFHEDNIPQLEDVSQFLQTCTGF
Sbjct  181  EEEKKTWGTVFKTLKSLYKTHACYEYNHIFPLLEKYCGFHEDNIPQLEDVSQFLQTCTGF  240

Query  241  RLRPVAGLLSSRDFLGGLAFRVFHCTQYIRHGSKPMYTPEPDICHELLGHVPLFSDRSFA  300
            RLRPVAGLLSSRDFLGGLAFRVFHCTQYIRHGSKPMYTPEPDICHELLGHVPLFSDRSFA
Sbjct  241  RLRPVAGLLSSRDFLGGLAFRVFHCTQYIRHGSKPMYTPEPDICHELLGHVPLFSDRSFA  300

Query  301  QFSQEIGLASLGAPDEYIEKLATIYWFTVEFGLCKQGDSIKAYGAGLLSSFGELQYCLSE  360
            QFSQEIGLASLGAPDEYIEKLATIYWFTVEFGLCKQGDSIKAYGAGLLSSFGELQYCLSE
Sbjct  301  QFSQEIGLASLGAPDEYIEKLATIYWFTVEFGLCKQGDSIKAYGAGLLSSFGELQYCLSE  360

Query  361  KPKLLPLELEKTAIQNYTVTEFQPLYYVAESFNDAKEKVRNFAATIPRPFSVRYDPYTQR  420
            KPKLLPLELEKTAIQNYTVTEFQPLYYVAESFNDAKEKVRNFAATIPRPFSVRYDPYTQR
Sbjct  361  KPKLLPLELEKTAIQNYTVTEFQPLYYVAESFNDAKEKVRNFAATIPRPFSVRYDPYTQR  420

Query  421  IEVLDNTQQLKILADSINSEIGILCSALQKIK  452
            IEVLDNTQQLKILADSINSEIGILCSALQKIK
Sbjct  421  IEVLDNTQQLKILADSINSEIGILCSALQKIK  452

	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 17/303,343, then two different assignees would hold a patent to the claimed invention of copending Application No. 17/303,343, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Claims 40, 43 and 44 appear to be free of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633